Exhibit 10.1


EXECUTIVE EMPLOYMENT AGREEMENT


This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on April
18, 2016, and effective as of February 22, 2016 (the “Effective Date”), by and
between CorMedix Inc., a Delaware corporation with principal executive offices
at 1430 US Highway 206, Suite 200, Bedminster, NJ 07921 (“Company”), and Antony
Pfaffle M.D., residing at 5025 Waldo Avenue, Bronx, NY 10471
(“Executive”).  Each of Company and Executive is referred to herein as a “Party”
and together they are referred to as the “Parties.”


TERMS


In consideration of the foregoing premises and the mutual covenants and
agreements herein contained, the Parties, intending to be legally bound, agree
as follows:
 
1.             Employment.


(a)           Services.  Executive will serve as the Company’s Chief Scientific
Officer, and will perform such services for the Company as are customarily
associated with such position and as may otherwise be assigned to the Executive
from time to time by the Company’s Chief Executive Officer or her designee.


(b)           Acceptance.  Executive hereby accepts such employment subject to
the terms of this Agreement.
 
2.             Term.


The duration of this Agreement (as it may be extended, the “Term”) shall
commence on the date hereof and shall continue for a term of two (2) years
thereafter, unless sooner terminated pursuant to Section 8; provided, however,
that the Term shall be extended automatically for additional, successive
one-year periods unless one Party shall notify the other in writing at least
sixty (60) days before the initial expiration of the Term or the expiration of
any successive one-year period thereafter that this Agreement shall not be so
extended after such expiry (a “Notice of Nonrenewal”).  Notwithstanding anything
to the contrary contained herein, the provisions of this Agreement specified in
Sections 5, 6, 9, 11, 12, and 13 shall survive the expiration or termination
hereof.
 
3.             Duties; Place of Performance.


(a)           Duties.  Executive shall devote substantially all of his business
time, attention and energies to the business and affairs of Company and shall
use his best efforts to advance the interests of Company.  Executive will
perform his duties diligently and to the best of his ability, in compliance with
the Company’s policies and procedures and the laws and regulations that apply to
the Company’s business.  During the Term, Executive shall not be substantially
engaged in any other business activity, whether or not such business activity is
pursued for gain, profit or other pecuniary advantage, that will interfere
materially with the performance by Executive of his duties hereunder or
Executive's reasonable availability to perform such duties or that Executive
knows, or should reasonably know, will adversely affect, or negatively reflect
upon, Company.
 
 
1

--------------------------------------------------------------------------------

 


(b)           Place of Performance.  The duties to be performed by Executive
hereunder shall be performed primarily at the executive offices of Company in
Bedminster, New Jersey, or wherever the principal executive offices of Company
shall hereafter be located, subject to reasonable travel requirements on behalf
of Company, or such other place as the Company may reasonably designate.
 
4.             Compensation.
 
As full compensation for Executive’s performance of services as an employee of
the Company, the Company shall pay Executive as follows:


(a)           Base Salary.  Company shall pay Executive an annual base salary of
Two Hundred Eighty thousand Dollars ($280,000) (as it may be increased from time
to time, the “Base Salary”), less applicable withholdings and
deductions.  Payment shall be made in accordance with Company's normal payroll
practices.  The Company’s Board of Directors (the “Board”), or its Compensation
Committee, shall review the Base Salary not less than annually to determine
whether an increase in the amount thereof is warranted.


(b)           Annual Bonus.  Subject to the following provisions of this Section
4(b), Executive shall be eligible to receive an annual bonus in an amount of up
to 50% of the Base Salary then in effect, as determined by the Board (or its
Compensation Committee) in its sole discretion based upon the achievement,
during the year in question, of (i) objectives for the Company as a whole
established by the Board (or its Compensation Committee) at the beginning of the
year, and (ii) objectives for Executive agreed by the Board (or its Compensation
Committee) and Executive at the beginning of the year.  The Board (or its
Compensation Committee) and Executive will endeavor to determine and agree on
Executive’s individual objectives for a given year within the first thirty (30)
calendar days of each year.  Any annual bonus awarded to Executive shall be paid
in cash or a combination of cash and equity (in the form of restricted stock or
stock options) as determined by the Board in its discretion, provided that the
equity portion will make up no more than 50% of the value of the annual
bonus.  Executive must be employed by the Company through December 31 of a given
year in order to earn the annual bonus for such year.  The annual bonus for a
given year will be paid no later than March 15 of the year following the year to
which it relates.


(c)           Withholding.  The Company will withhold from any amounts payable
under this Agreement such federal, state and local taxes as the Company
determines are required to be withheld pursuant to applicable law.
 
 
2

--------------------------------------------------------------------------------

 


(d)           Expenses.  Company shall reimburse Executive for all normal, usual
and necessary expenses incurred by Executive in furtherance of the business and
affairs of Company, including without limitation reasonable travel, lodging,
meals, and entertainment upon timely receipt by Company of appropriate vouchers
or other proof of Executive's expenditures and otherwise in accordance with any
expense reimbursement policy as may from time to time be adopted by
Company.  Such reimbursements will be made in a timely manner and in accordance
with the policies of the Company, but in no event later than December 31 of the
year following the year in which Executive incurs such expense.  The amount of
expenses eligible for reimbursement during one year will not affect the expenses
eligible for reimbursement in any other year, and is not subject to liquidation
or exchange for another benefit.


(e)           Other Benefits.  Executive shall be entitled to all rights and
benefits for which he shall be eligible under any benefit or other plans
(including, without limitation, dental, medical, medical reimbursement and
hospital plans, pension plans, employee stock purchase plans, profit sharing
plans, bonus plans, prescription drug reimbursement plans, short and long term
disability plans, life insurance and other so-called “fringe” benefits) as
Company shall make available to its senior executives from time to time.


(f)           Vacation.  Executive shall be entitled to a vacation of four (4)
weeks per annum, of which no more than two (2) weeks may be taken consecutively,
in addition to holidays observed by Company and reasonable periods of paid
personal and sick leave.  All such paid time off shall be used in accordance
with the Company's established policies and procedures.
 
5.             Confidential Information and Inventions.


(a)           Confidential Information; Non-Disclosure and Non-Use.  Executive
recognizes and acknowledges that in the course of his duties he is likely to
receive confidential or proprietary information of Company, its affiliates or
third parties with whom Company or any such affiliates has an obligation of
confidentiality. Accordingly, during and after the Term, Executive agrees to
keep confidential and not disclose or make accessible to any other person or use
for any other purpose other than in connection with the fulfillment of his
duties under this Agreement, any “Confidential and Proprietary Information”
(defined below) owned by, or received by or on behalf of Company or any of its
affiliates.  The term “Confidential and Proprietary Information” shall include,
but shall not be limited to, confidential or proprietary scientific or technical
information, data, formulas and related concepts, business plans (both current
and under development), client lists, promotion and marketing programs, trade
secrets, or any other confidential or proprietary business information relating
to development programs, costs, revenues, marketing, investments, sales
activities, promotions, credit and financial data, manufacturing processes,
financing methods, and any and all information relating to the operation of the
Company’s business which the Company may from time to time designate as
confidential or proprietary or that Executive reasonably knows should be, or has
been, treated by the Company as confidential or proprietary.  Executive
expressly acknowledges that the Confidential and Proprietary Information
constitutes a protectable business interest of Company.  Confidential and
Proprietary Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.  Executive
agrees: (i) not to use any such Confidential and Proprietary Information for
himself or others; and (ii) not to take any Company material or reproductions
(including but not limited to writings, correspondence, notes, drafts, records,
invoices, technical and business policies, computer programs or disks) thereof
from Company's offices at any time during his employment by Company, except as
required in the execution of Executive's duties to Company.
 
 
3

--------------------------------------------------------------------------------

 


(b)           Return of Property.  Upon request during employment and
immediately at the termination of his employment, Executive will return to the
Company all Confidential and Proprietary Information in any form (including all
copies and reproductions thereof) and all other property whatsoever of the
Company in his possession or under his control.  If requested by the Company,
Executive will certify in writing that all such materials have been returned to
the Company.  Executive also expressly agrees that immediately upon the
termination of his employment with the Company for any reason, Executive will
cease using any secure website, computer systems, e-mail system, or phone system
or voicemail service provided by the Company for the use of its employees.


(c)           Exceptions.  Confidential and Proprietary Information does not
include any information that: (i) at the time of disclosure is generally known
to, or readily ascertainable by, the public; (ii) becomes known to the public
through no fault of Executive or other violation of this Agreement; or (iii) is
disclosed to Executive by a third party under no obligation to maintain the
confidentiality of the information.  The restrictions in Section 5(a) above will
not apply to any information the extent that that Executive is required to
disclose such information by law, provided that the Executive (x) notifies the
Company of the existence and terms of such obligation, (y) gives the Company a
reasonable opportunity to seek a protective or similar order to prevent or limit
such disclosure, and (z) only discloses that information actually required to be
disclosed.


(d)           Inventions.  Executive agrees that all inventions, discoveries,
improvements and patentable or copyrightable works (“Inventions”) initiated,
conceived or made by him within the scope of the Company’s business and in the
course of his employment with the Company, either alone or in conjunction with
others, during the Term shall be the sole property of Company to the maximum
extent permitted by applicable law and, to the extent permitted by law, shall be
"works made for hire" as that term is defined in the United States Copyright Act
(17 U.S.C.A., Section 101). Company shall be the sole owner of all patents,
copyrights, trade secret rights, and other intellectual property or other rights
in connection therewith; provided, however that this Section 5(d) shall not
apply to Inventions which are not related to the business of Company and which
are made and conceived by Executive not during normal working hours, not on
Company's premises and not using Company's tools, devices, equipment or
Confidential and Proprietary Information. Subject to the foregoing, Executive
hereby assigns to Company all right, title and interest he may have or acquire
in all Inventions; provided, however, that the Board may in its sole discretion
agree to waive Company's rights pursuant to this Section 5(d).


(e)           Further Actions and Assistance.  Executive agrees to cooperate
reasonably with Company and at Company’s expense, both during and after his
employment with Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents, trademarks and other intellectual property
rights (both in the United States and foreign countries) relating to such
Inventions. Executive shall sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, formal
assignments, assignments of priority rights and powers of attorney, that Company
reasonably may deem necessary or desirable in order to protect its rights and
interests in any Inventions. Executive further agrees that if Company is unable,
after reasonable effort, to secure Executive's signature on any such papers, any
officer of Company shall be entitled to execute such papers as his agent and
attorney-in-fact and Executive hereby irrevocably designates and appoints each
officer of Company as his agent and attorney-in-fact to execute any such papers
on his behalf and to take any and all actions as Company reasonably may deem
necessary or desirable in order to protect its rights and interests in any
Inventions, under the conditions described in this paragraph.
 
 
4

--------------------------------------------------------------------------------

 


(f)           Prior Inventions.  Executive will not assert any rights to any
invention, discovery, idea or improvement relating to the business of Company or
to his duties hereunder as having been made or acquired by Executive prior to
his work for Company, except for the matters, if any, described in Appendix A to
this Agreement.


(g)           Disclosure.  Executive agrees that he will promptly disclose to
Company all Inventions initiated, made or conceived or reduced to practice by
him, either alone or jointly with others, during the Term.


(h)           Survival.  The provisions of this Section 5 shall survive any
termination of this Agreement.
 
6.             Non-Competition, Non-Solicitation and Non-Disparagement.


(a)           Executive understands and recognizes that his services to Company
are special and unique and that in the course of performing such services
Executive will have access to and knowledge of Confidential and Proprietary
Information and Executive agrees that, during the Term and the twelve month
period immediately following Executive’s separation from employment (the
“Termination Restriction Period”), whether such separation is voluntary or
involuntary, he shall not in any manner, directly or indirectly, on behalf of
himself or any person, firm, partnership, joint venture, corporation or other
business entity ("Person"), enter into or engage in any business involving the
development or commercialization of a preventive anti-infective product that
would be a direct competitor of Neutrolin or a product containing taurolidine
(the “Business of Company”), either as an individual for his own account, or as
a partner, joint venturer, owner, executive, employee, independent contractor,
principal, agent, consultant, salesperson, officer, director or shareholder of
such Person, in any capacity that requires or could result in Executive’s
intentional or unintentional use of the Confidential and Proprietary Information
and/or requires Executive to perform services substantially similar to those
performed for the benefit of the Company during the Term, within the United
States and the European Union, provided, however, that nothing shall prohibit
Executive from performing executive duties for any Person that does not engage
in the Business of Company.  Executive acknowledges that, due to the unique
nature of Company's business, Company has a strong legitimate business interest
in protecting the continuity of its business interests and its Confidential and
Proprietary Information and the restriction herein agreed to by Executive
narrowly and fairly serves such an important and critical business interest of
Company.  
 
 
5

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, nothing contained in this Section 6(a) shall be
deemed to prohibit Executive from acquiring or holding, solely for investment,
publicly traded securities of any corporation, some or all of the activities of
which are engaged in the Business of Company so long as such securities do not,
in the aggregate, constitute more than four percent (4%) of any class or series
of outstanding securities of such corporation; and further notwithstanding the
foregoing, nothing contained in this Section 6(a) shall preclude Executive from
becoming an employee of, or from otherwise providing services to, a separate
division or operating unit of a multi-divisional business or enterprise (a
“Division”) if: (i) the Division by which Executive is employed, or to which
Executive provides services, is not engaged in the Business of Company, (ii)
Executive does not provide services, directly or indirectly, to any other
division or operating unit of such multi-divisional business or enterprise
engaged in or proposing to engage in the Business of Company (individually, a
“Competitive Division” and collectively, the “Competitive Divisions”) and (iii)
the Competitive Divisions, in the aggregate, accounted for less than one-third
of the multi-divisional business or enterprise's consolidated revenues for the
fiscal year, and each subsequent quarterly period, prior to Executive's
commencement of employment with or provision of services to the Division.
 
(b)           Reasonableness of Restriction.  Executive hereby acknowledges and
agrees that the covenant against competition provided for pursuant to Section
6(a) is reasonable with respect to its duration, geographic area and scope.  In
addition, Executive acknowledges that the Company engages in the Business of
Company throughout the United States and the European Union.  If, at the time of
enforcement of this Section 6, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the Parties hereto agree
that the maximum duration, scope or geographic area legally permissible under
such circumstances will be substituted for the duration, scope or area stated
herein.


(c)           Non-Solicitation.  During the Term and the applicable Termination
Restriction Period, Executive shall not, directly or indirectly, without the
prior written consent of Company:


(i)           solicit or induce any employee of Company or any of its affiliates
to leave the employ of Company or any affiliate; or hire for any competitive
purpose any employee of Company; or hire any former employee who has left the
employment of Company or any affiliate of Company within twelve (12) months of
the termination of such employee's employment with Company or any such affiliate
for any competitive purpose; or hire any former employee of Company in knowing
violation of such employee's non-competition agreement with Company or any such
affiliate; or
 
 
6

--------------------------------------------------------------------------------

 


(ii)           solicit, divert or take away, or attempt to divert or take away,
the business or patronage of any agent, client or customer of Company which was
served by Company during the twelve-month period prior to the termination of
Executive's employment with Company; or induce, encourage, or attempt to induce
or encourage any client or customer of Company which was served by Company
during the twelve-month period prior to the termination of Executive's
employment with Company to reduce, limit, or cancel its business with the
Company.


(d)           Non-Disparagement.  Executive agrees that he shall not directly or
indirectly disparage, whether or not truthfully, the name or reputation of
Company or any of its affiliates, including but not limited to, any officer,
director, employee or shareholder of Company or any of its affiliates; provided
that, nothing in this Section shall be construed to interfere with Executive’s
right to engage in protected concerted activity under the National Labor
Relations Act.  Notwithstanding this Section 6(d), nothing contained herein
shall apply to statements made by Executive (x) in the course of his
responsibility to evaluate the performance and/or participate in any
investigation of the conduct or behavior of officers, employees and/or others or
(y) as part of any judicial, administrative or other legal action or proceeding,
and nothing shall be construed to limit or impair the ability of Executive to
provide truthful testimony in response to any validly issued subpoena or to file
pleadings or respond to inquiries or legal proceedings by any government agency
to the extent required by applicable law.


(e)           Enforcement.  In the event that Executive breaches or threatens to
breach any provisions of Section 5 or this Section 6, then, in addition to any
other rights Company may have, Company shall be entitled to seek injunctive
relief to enforce such provisions.  In the event that an actual proceeding is
brought in equity to enforce the provisions of Section 5 or this Section 6,
Executive shall not urge as a defense that there is an adequate remedy at law
nor shall Company be prevented from seeking any other remedies that may be
available.


(f)           Remedies Cumulative; Judicial Modification.  Each of the rights
and remedies enumerated in Section 6(e) shall be independent of the others and
shall be in addition to and not in lieu of any other rights and remedies
available to Company at law or in equity.  If any of the covenants contained in
this Section 6, or any part of any of them, is hereafter construed or
adjudicated to be invalid or unenforceable, the same shall not affect the
remainder of the covenant or covenants or rights or remedies, which shall be
given full effect without regard to the invalid portions.  If any of the
covenants contained in this Section 6 is held to be invalid or unenforceable
because of the duration of such provision or the area covered thereby, the
Parties agree that the court making such determination shall have the power to
reduce the duration and/or area of such provision and in its reduced form such
provision shall then be enforceable.


(g)           Survival.  The provisions of this Section 6 shall survive any
termination of this Agreement.


 
7

--------------------------------------------------------------------------------

 
 
7.             Representations and Warranties.
 
(a)           By Executive.  Executive hereby represents and warrants to Company
as follows:
 
(i)           Neither the execution or delivery of this Agreement nor the
performance by Executive of his duties and other obligations hereunder conflict
with or constitute a default or breach of any covenant or obligation under
(whether immediately, upon the giving of notice or lapse of time or both) any
prior employment agreement, contract, or other instrument to which Executive is
a party or by which he is bound.


(ii)           Executive has the full right, power and legal capacity to enter
and deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
Executive enforceable against him in accordance with its terms. No approvals or
consents of any persons or entities are required for Executive to execute and
deliver this Agreement or perform his duties and other obligations hereunder.


(iii)           Executive will not use any confidential information or trade
secrets of any third Party in his employment by Company in violation of the
terms of the agreements under which he had access to or knowledge of such
confidential information or trade secrets.


(b)           By Company.  Company hereby represents and warrants to Executive
that Company has the full right and power to enter and deliver this Agreement
and to perform obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of Company enforceable against it in accordance
with its terms. All approvals or consents required for Company to validly
execute and deliver this Agreement and perform its obligations hereunder,
including, without limitation, approval of the Board, if required, have been
obtained.
 
8.             Termination.


(a)           Cause.  Executive's employment hereunder may be terminated by the
Company immediately for “Cause” (defined below). Any of the following actions by
Executive shall constitute “Cause”:


(i)           The willful failure, disregard or refusal by Executive to perform
his material duties or obligations under this Agreement;


(ii)           Any willful, intentional or grossly negligent act by Executive
having the effect of materially injuring (whether financial or otherwise and as
determined reasonably and in good-faith by a majority of the members of the
Board) the business or reputation of Company or any of its affiliates;


(iii)           Executive's conviction of any felony involving moral turpitude
(including entry of a guilty or nolo contendere plea);


(iv)           A good faith determination by the Board and/or any government
representative or agency that the Executive is a “bad actor” as defined by 17
CFR 230.506(a);
 
 
8

--------------------------------------------------------------------------------

 


(v)           The good faith determination by the Board, after a reasonable and
good-faith investigation by the Company that Executive engaged in some form of
harassment prohibited by law (including, without limitation, harassment on the
basis of age, sex or race) unless Executive's actions were specifically directed
by the Board;


(vi)           Any material misappropriation or embezzlement by Executive of the
property of Company or its affiliates (whether or not a misdemeanor or felony);
or


(vii)           Breach by Executive of any material provision of this Agreement
that is not cured, to the extent subject to cure, by Executive to the reasonable
satisfaction of Company within thirty (30) days after written notice thereof is
given to Executive by Company.


For purposes of this Section 8(a), no act or omission by Executive shall be
considered willful if reasonably and in good faith believed by Executive to be
in, or not contrary to, the best interests of Company.


(b)           Death.  Executive's employment hereunder shall be terminated upon
Executive's death.


(c)           Disability.  The Company may terminate Executive's employment
hereunder due to Executive's “Disability” (defined below).  For purposes of this
Agreement, a termination due to Executive’s “Disability” shall be deemed to have
occurred:


(i)           when the Board has provided a written termination notice to
Executive supported by a written statement from a Reputable Independent
Physician (defined below), to the effect that Executive shall have become so
physically or mentally incapacitated by reason of physical or mental illness or
injury as to be unable to resume his employment under this Agreement (with or
without reasonable accommodation as that term is defined under applicable law)
within the ensuing three (3) months; or


(ii)           upon rendering of a written termination notice by the Board after
Executive has been unable to substantially perform his duties hereunder by
reason of any physical or mental illness or injury (with or without reasonable
accommodation as that term is defined under applicable law) for ninety (90) or
more consecutive days or more than one hundred twenty (120) days in any
consecutive twelve month period.


The term “Reputable Independent Physician” means a physician satisfactory to
both Executive and Company, provided that if Executive and Company do not agree
on a physician, then a third physician selected by the physicians selected by
Executive and Company.  Executive agrees to make himself available and to
cooperate in a reasonable examination by the Reputable Independent
Physician.  The determination of the Reputable Independent Physician as to
Executive’s disability shall be binding on all Parties.
 
 
9

--------------------------------------------------------------------------------

 
 
(d)           Good Reason.  Executive may terminate his employment hereunder for
“Good Reason” (as defined below) pursuant to the procedures set forth in this
Section 8(d).  In order for Executive to resign for Good Reason, Executive must
provide written notice to the Company of the existence of the Good Reason
condition within sixty (60) days of the initial existence of such Good Reason
condition.  Upon receipt of such notice, the Company will have thirty (30) days
during which it may attempt to remedy the Good Reason condition.  If so
remedied, Executive may not resign for Good Reason based on such condition.  If
the Good Reason condition is not remedied within such thirty (30) day period,
Executive may resign based on the Good Reason condition specified in the notice
effective no later than thirty (30) days following the expiration of the thirty
(30) day cure period.  The term “Good Reason” shall mean any of the following
occurring without the Executive’s consent:


(i)           any material breach of this Agreement by Company;


(ii)           any material reduction by Company of Executive's duties,
responsibilities, or authority;


(iii)           a relocation of Company’s principal place of business outside of
the New York metropolitan area or to a location more than 50 miles from its
immediately preceding location;


(iv)           a material reduction in Executive’s annual base salary unless all
officers and/or members of the Company’s executive management team experience an
equal or greater percentage reduction in annual base salary and/or total
compensation.


(e)           Convenience.  Either Party may terminate Executive's employment
hereunder for any reason or no reason at any time by written notice of
termination to the other Party, which notice shall specify the termination date,
or by providing a Notice of Nonrenewal to the other Party.
 
9.             Compensation upon Termination.


In the event Executive's employment is terminated, Company shall pay to
Executive the Base Salary and benefits otherwise payable to him under Section 4
through the last day of his actual employment by Company along with any
reimbursable business expenses subject to Company policy (together, the “Accrued
Compensation”).  Except for the Accrued Compensation and as otherwise required
by law, Executive will have no further entitlement hereunder to any other
compensation or benefits from Company except as expressly provided below:


(a)           Death or Disability.  If Executive's employment is terminated as a
result of his death or Disability, Company shall pay to Executive or to
Executive's estate, as applicable, (i) his Base Salary through the date which is
the sooner of the end of the Term or one hundred eighty (180) days after his
death or Disability, and (ii) such other or additional benefits, if any, as may
be provided under applicable employee benefit plans, programs and/or
arrangements of Company.  All shares of capital stock of Company held by
Executive that are subject to vesting (“Restricted Shares”) and all options to
purchase shares of capital stock of Company (“Stock Options”) that are scheduled
to vest on or before the next succeeding anniversary of the Effective Date shall
be accelerated and deemed to have vested as of the termination date. All
Restricted Shares and Stock Options that have not vested (or been deemed
pursuant to the immediately preceding sentence to have vested) as of the date of
termination shall be forfeited to Company as of such date.  Stock Options that
have vested as of Executive's termination shall remain exercisable until the
earlier to occur of (i) ninety (90) days following such termination and (ii) the
expiration/termination date(s) applicable under the grant(s) under which such
Stock Options were granted.  Executive acknowledges that to the extent any of
the Stock Options were designed as incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”), his exercise of such
Stock Options more than ninety (90) days after his employment with the Company
ends may disqualify such Stock Options from being treated as incentive stock
options, and may result in such Stock Options being deemed nonqualified stock
options, except in certain limited circumstances.  In the case of a termination
of employment because of Executive’s Disability, all payments, benefits and/or
grants under this Section 9(a) are conditioned upon Executive’s execution of a
Release (as defined below) within the time specified therein, which Release is
not revoked within any time period allowed for revocation under applicable law.
 
 
10

--------------------------------------------------------------------------------

 


(b)           Cause.  If Executive's employment is terminated by the Company for
Cause, Executive shall not be entitled to receive any payments or benefits other
than the Accrued Compensation.  All Restricted Shares that have not vested as of
the date of termination shall be forfeited to Company as of such date. All
unexercised Stock Options, vested and unvested, shall immediately terminate upon
termination for Cause.


(c)           Other than for Cause, Death or Disability.  If Company terminates
Executive's employment other than as a result of Executive's death or Disability
and other than for Cause (including by providing a Notice of Nonrenewal to
Executive) or if Executive terminates Executive's employment for Good Reason,
then conditioned upon Executive executing a Release (as defined below) following
such termination, the Company shall the Company will provide to Executive the
following separation benefits: (i) the Company will continue to pay to Executive
his Base Salary for a period of twelve (12) months, (ii) if Executive timely
elects continued health insurance coverage under COBRA, the Company shall pay
the entire premium necessary to continue such coverage for Executive and
Executive’s eligible dependents until the conclusion of the time when Executive
is receiving continuation of Base Salary payments or until Executive becomes
eligible for group health insurance coverage under another employer’s plan,
whichever occurs first, provided however that the Company has the right to
terminate such payment of COBRA premiums on behalf of Executive and instead pay
Executive a lump sum amount equal to the COBRA premium times the number of
months remaining in the specified period if the Company determines in its
discretion that continued payment of the COBRA premiums is or may be
discriminatory under Section 105(h) of the Code, (iii) the Company will provide
such other or additional benefits, if any, as may be provided under applicable
employee benefit plans, programs and/or arrangements of Company, and (iv) all
equity grants of any kind, including Restricted Shares and unvested Stock
Options held by Executive shall be accelerated and deemed to have vested as of
the termination date. All Stock Options that have vested (or been deemed
pursuant to the immediately preceding sentence to have vested) as of the date of
Executive's termination shall remain exercisable until the later to occur of (x)
the expiry of ninety (90) days following such termination and (y) the
expiration/termination date(s) applicable under the grant(s) under which such
Stock Options were granted.  Executive acknowledges that to the extent any of
the Stock Options were designed as incentive stock options under Section 422 of
the Code, his exercise of such Stock Options more than ninety (90) days after
his employment with the Company ends may disqualify such Stock Options from
being treated as incentive stock options, and may result in such Stock Options
being deemed nonqualified stock options, except in certain limited
circumstances.  The separation benefits set forth above are conditioned upon
Executive executing a release of claims against the Company, its parents,
subsidiaries and affiliates and each of its officers, directors, employees,
agents, successors and assigns in a form acceptable to the Company (the
“Release”) within the time specified therein, which Release is not revoked
within any time period allowed for revocation under applicable law.  The salary
continuation described in Section 9(c)(i) above will be payable to Executive
over time in accordance with the Company’s payroll practices and procedures
beginning on the sixtieth (60th) day following the termination of Executive’s
employment with the Company, provided that the Company, in its sole discretion,
may begin the payments earlier.
 
 
11

--------------------------------------------------------------------------------

 


(d)           By Executive for Convenience.  If Executive terminates Executive's
employment pursuant to Section 8(e), including by providing a Notice of
Nonrenewal to the Company, Executive shall not be entitled to receive any
payments or benefits other than the Accrued Compensation.


(e)           This Section 9 sets forth the only obligations of Company with
respect to the termination of Executive's employment with Company, and Executive
acknowledges that, upon the termination of his employment, he shall not be
entitled to any payments or benefits which are not explicitly provided in this
Section 9, except as required by law or the terms of another employee plan,
program or arrangement covering him.  Executive acknowledges and agrees that
upon the termination of his employment with the Company, regardless of the
reason or grounds therefore, he shall resign from his position on the Board and
from any other board, organization or foundation wherein Executive sits or
belongs as a representative of the Company.


(f)           The obligations of Company that arise under this Section 9 shall
survive the expiration or earlier termination of this Agreement.
 
10.           Change of Control.
 
(a)           Change of Control Defined.  The term “Change of Control” means,
after the Effective Date:
 
(i)           the acquisition by an individual, entity or group within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) of beneficial ownership of any capital stock of
Company, if, after such acquisition, such individual, entity or group
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) fifty percent (50%) or more of the combined voting power of the
then-outstanding securities of Company entitled to vote generally in the
election of directors (“Outstanding Company Voting Securities”); or
 
 
12

--------------------------------------------------------------------------------

 


(ii)           the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving Company or a sale or other
disposition of all or substantially all of the assets of Company (“Business
Combination”), unless, immediately following such Business Combination, all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of directors of the resulting or acquiring corporation
in such Business Combination (which shall include, without limitation, a
corporation which as a result of such transaction owns Company or substantially
all of Company's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Outstanding Company
Voting Securities immediately prior to such Business Combination.


(b)           Consequence.  Upon a Change of Control, all Restricted Shares and
unvested Stock Options held by Executive shall be accelerated and deemed to have
vested as of the date of the Change of Control.


(c)           Potential Adjustments due to Tax Implications.  Notwithstanding
anything in this Agreement or any other agreement between Executive and Company
to the contrary, but subject to this Section 10(c), Company will effectuate the
acceleration contemplated under Section 10(b) and will make the payments and
other acceleration of benefits under this Agreement and other compensatory
arrangements without regard to whether Section 280G of the Code would limit or
preclude the deductibility of such payments or benefits.  However, if reducing
or eliminating any payment and/or other benefit (including the vesting of his
options or other equity compensation) would increase the “Total After-Tax
Payments” (defined below), then the amounts payable to Executive will be reduced
or eliminated as follows (or in such other manner as Company may specify at the
applicable time) to the extent necessary to maximize such Total After-Tax
Payments:


(i)           first, by reducing or eliminating any cash payments or other
benefits (other than the vesting of any options or stock) and


(ii)          second, by reducing or eliminating the vesting of options and
stock that occurs as a result of a Change of Control or other event covered by
Section 280G of the Code.


Company's independent, certified public accounting firm will determine whether
and to what extent payments or vesting are required to be reduced or eliminated
in accordance with the foregoing. If there is ultimately determined to be an
underpayment of or overpayment to Executive under this provision, the amount of
such underpayment or overpayment will be immediately paid to Executive or
refunded by him, as the case may be, with interest at the applicable federal
rate under the Code.  The term “Total After­Tax Payments” means the total value
of all “parachute payments” (as that term is defined in Section 280G(b)(2) of
the Code) made to Executive or for his benefit (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code).
 
 
13

--------------------------------------------------------------------------------

 


11.           Indemnification.


Company shall defend and indemnify Executive in his capacity as Chief Executive
Officer of Company to the fullest extent permitted under to the Delaware General
Corporate Law (the “DGCL”).  Company shall also establish a policy for
indemnifying its officers and directors, including but not limited to Executive,
for all actions permitted under the DGCL taken in good faith pursuit of their
duties for Company, including, but not limited to, the obtaining of an
appropriate level of directors and officers liability insurance coverage and
including such provisions in Company's bylaws or certificate of incorporation,
as applicable and customary.  Executive shall be designated as a named insured
on such directors and officers liability insurance policy.  Executive’s rights
to, and Company’s obligation to provide, indemnification shall survive
termination of this Agreement.


12.           Compliance with Code Section 409A.


(a)           Intent of the Parties.  The intent of the Parties to the Agreement
is that the payments, compensation and benefits under this Agreement will be
exempt from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”) and, in this connection, the Agreement shall be interpreted to
be exempt or in compliance with Section 409A.  Further, if any benefit or
payment payable under this Agreement is deemed to not comply with Section 409A,
Company and Executive agree to renegotiate in good faith any such benefit or
payment (including, without limitation, as to the timing of any severance
payments payable hereunder) so that either (i) Section 409A will not apply or
(ii) compliance with Section 409A will be achieved; provided, however, that any
resulting renegotiated terms shall provide to Executive the after-tax economic
equivalent of what otherwise has been provided to Executive pursuant to the
terms of this Agreement, and provided further, that any deferral of payments or
other benefits shall be only for such time period as may be required to comply
with Section 409A.


(b)           Potential Delay of Payment(s) and Adjustments.  For the avoidance
of doubt, the parties intend that payments of the separation benefits set forth
in Section 9 above satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A provided under Treasury Regulation Sections
1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-1(b)(9).  If any payment,
compensation or other benefit provided to Executive in connection with his
separation from service is determined, in whole or in part, to constitute
"nonqualified deferred compensation" within the meaning of Section 409A and
Executive is a “specified employee” within the meaning of Section 409A, no part
of such payments shall be paid before the day that is six (6) months plus one
(1) day after the termination date (the “New Payment Date”). The aggregate of
any payments that otherwise would have been paid to Executive during the period
between the termination date and the New Payment Date shall be paid to Executive
in a lump sum on such New Payment Date.  Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Agreement.
 
 
14

--------------------------------------------------------------------------------

 


(c)           Separation from Service.  Notwithstanding anything to the contrary
set forth herein, any payments and benefits provided under Section 9 above that
constitute “deferred compensation” within the meaning of Section 409A will not
commence in connection with Executive’s termination of employment unless and
until Executive has also incurred a “separation from service” (as such term is
defined in Treasury Regulation Section 1.409A-1(h), unless the Company
reasonably determines that such amounts may be provided to Executive without
causing Executive to incur additional tax under Section 409A.


(d)           Installments.  If any payment, compensation or other benefit
required by the Agreement is to be paid in a series of installment payments,
each individual payment in the series shall be considered a separate payment for
purposes of Section 409A.
 
13.           Miscellaneous.


(a)           Governing Law.  Subject to the next sentence, this Agreement and
all questions relating to its validity, interpretation, performance,
remediation, and enforcement (including, without limitation, provisions
concerning limitations of actions) shall be governed by and construed in
accordance with the substantive laws of the State of New Jersey, notwithstanding
any choice-of-law doctrines of that jurisdiction or any other jurisdiction that
ordinarily would or might cause the substantive law of another jurisdiction to
apply.  Notwithstanding the foregoing, all questions relating to the validity,
interpretation, performance, remediation, and enforcement of Company’s
obligations, and Executive’s rights, under Section 11 shall be governed by and
construed in accordance with the substantive laws of the State of Delaware.


(b)           Personal Jurisdiction.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY ACTION OR PROCEEDING RELATING IN ANY WAY TO THIS AGREEMENT
MAY ONLY BE BROUGHT AND ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN
SOMERSET COUNTY, NEW JERSEY, TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFORE.  THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING.  THE PARTIES IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN SUCH
COURTS, AS WELL AS ANY CLAIM THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN ANY INCONVENIENT FORUM.


(c)           Service of Process.  THE PARTIES FURTHER IRREVOCABLY CONSENT TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN THE MANNER AND
TO THE ADDRESS SPECIFIED IN SECTION 13(h) OF THIS AGREEMENT.
 
 
15

--------------------------------------------------------------------------------

 


(d)           Waiver of Jury Trial.  EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT THEREOF.  EACH OF THE PARTIES HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO
ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.


(e)           Assignment.  This Agreement, and Executive's rights and
obligations hereunder, may not be assigned by Executive. Company may assign its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its business or
assets.  Subject to the foregoing, this Agreement shall be binding upon and
inure to the benefit of the Parties hereto, and their respective heirs, legal
representatives, successors and assigns.


(f)           Amendment.  This Agreement cannot be amended orally, or by any
course of conduct or dealing, but only by a written agreement duly executed by
the Parties.


(g)           Waiver.  The failure of either Party to insist upon the strict
performance of any of the terms, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith, and such terms, conditions and provisions shall remain in full force
and effect. No waiver of any term or condition of this Agreement on the part of
either Party shall be effective for any purpose whatsoever unless such waiver is
in writing and signed by such Party.  Unless the written waiver instrument
expressly provides otherwise, no waiver by a Party of any right or remedy or
breach by the other Party in any particular instance shall be construed to apply
to any right, remedy or breach arising out of or related to a subsequent
instance.


(h)           Notices.  All notices, demands or other communications desired or
required to be given by a Party to the other Party shall be in writing and shall
be deemed effectively given upon (i) personal delivery to the Party to be
notified, (ii) upon confirmation of receipt of fax or other electronic
transmission, (iii) one business day after deposit with a reputable overnight
courier, prepaid for priority overnight delivery, or (iv) five days after
deposit with the United States Postal Service, postage prepaid, certified mail,
return receipt requested, in each case to the Party to be notified at its/his
address set forth at the top of this Agreement; or to such other addresses and
to the attention of such other individuals as either Party shall have designated
to the other by notice given in the foregoing manner.
 
 
16

--------------------------------------------------------------------------------

 


(i)           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the Parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral between the Parties, relating to the subject matter hereof.


(j)           Affiliate and Control Defined.  As used in this Agreement, the
term “affiliate” of a specified Person shall mean and include any Person
controlling, controlled by or under common control with the specified Person.  A
Person shall be deemed to “control” another Person if such first Person
possesses directly or indirectly the power to direct, or cause the direction of,
the management and policies of the second Person, whether through the ownership
of voting securities, by contract or otherwise.


(k)           Captions, Headings and Cross-References.  The section headings
contained herein are for reference purposes and convenience only and shall not
in any way affect the meaning or interpretation of this Agreement.  Except as
expressly set forth otherwise, all cross-references to sections refer to
sections of this Agreement.


(l)           Severability.  In addition to, and not in conflict with, the
provisions of Sections 6(b) and 6(f), the Parties agree that each and every
provision of this Agreement shall be deemed valid, legal and enforceable in all
jurisdictions to the fullest extent possible.  Any provision of this Agreement
that is determined to be invalid, illegal or unenforceable in any jurisdiction
shall, as to that jurisdiction, be adjusted and reformed rather than voided, if
possible, in order to achieve the intent of the Parties.  Any provision of this
Agreement that is determined to be invalid, illegal or unenforceable in any
jurisdiction which cannot be adjusted and reformed shall for the purposes of
that jurisdiction, be voided.  Any adjustment, reformation or voidance of any
provisions of this Agreement shall only be effective in the jurisdiction
requiring such adjustment or voidance, without affecting in any way the
remaining provisions of this Agreement in such jurisdiction or adjusting,
reforming, voiding or rendering that provision or any other provision of this
Agreement invalid, illegal or unenforceable in any other jurisdiction.


(m)           Counterpart Execution.  This Agreement may be executed in one or
more counterparts each of which shall be an original document and all of which
together shall constitute one and the same instrument.  The Parties acknowledge
that this Agreement may be executed and delivered by means of electronic
signatures and that use and acceptance of electronic signatures to bind the
Parties represents the voluntary agreement and intention of the Parties to
conduct this transaction by electronic means.  The Parties agree that execution
and delivery by electronic means will have the same legal effect as if
signatures had been manually written on this Agreement.  This Agreement will be
deemed lawfully executed by the Parties by such action for purposes of any
statute or rule of law that requires this Agreement to be executed by the
Parties to make the mutual promises, agreements and obligations of the Parties
set forth herein legally enforceable.  Facsimile and .pdf exchanges of
signatures will have the same legal force and effect as the exchange of original
signatures.  THE PARTIES HEREBY WAIVE ANY RIGHT TO RAISE ANY DEFENSE OR WAIVER
BASED UPON EXECUTION OF THIS AGREEMENT BY MEANS OF ELECTRONIC SIGNATURES IN ANY
PROCEEDING ARISING UNDER OR RELATING TO THIS AGREEMENT.  The Parties agree that
the legal effect, validity and enforceability of this Agreement will not be
impaired solely because of its execution in electronic form or that an
electronic record was used in its formation.  The Parties acknowledge that they
are capable of retaining electronic records of this transaction.


 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Employment Agreement
as of the date set forth above.
 
CORMEDIX INC.
 
 
 
By:        /s/ Randy Milby
Name:  Randy Milby
Title:    Chief Executive Officer
Date:   April 18, 2016
EXECUTIVE:
 
 
 
/s/ Antony Pfaffle
Name: Antony Pfaffle M.D.
Title: Chief Scientific Officer
Date: April 18,
2016                                                                

 
 
18

--------------------------------------------------------------------------------

 
 
APPENDIX A




PRIOR INVENTIONS.






NONE.



 
 

--------------------------------------------------------------------------------